Citation Nr: 1815351	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-10 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating for ischemic heart disease in excess of 10 percent from August 29, 2007 to December 8, 2010 and in excess of 60 percent on and after December 9, 2010.

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type 2, with hypertension and erectile dysfunction prior to October 1, 2016 and with erectile dysfunction thereafter.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, diabetes mellitus, and ischemic heart disease.

5.  Entitlement to service connection for a skin disability, to include skin cancer, and to include as due to exposure to herbicides.  

6.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to special monthly compensation for the Veteran's spouse based on a need for aid and attendance prior to August [REDACTED], 2014.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1964 to March 1966, including service in the Republic of Vietnam during the Vietnam War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the March 2011 rating decision, in pertinent part, the RO granted service connection for ischemic heart disease with a 10 percent rating, effective August 29, 2007 and a 60 percent rating, effective December 9, 2010, granted service connection for PTSD with a 50 percent rating, effective May 21, 2010, denied a rating in excess of 20 percent for diabetes mellitus, type 2 with hypertension and erectile dysfunction, and denied service connection for sleep apnea and skin cancer.  In the September 2013 rating decision, the RO denied special monthly compensation for aid and attendance for the Veteran's spouse and denied the Veteran's request to reopen his previously denied claim for service connection for bilateral hearing loss.  

The Veteran's claim for service connection for skin cancer has been recharacterized as a skin disability to include skin cancer.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In his May 2015 substantive appeal (VA Form 9), the Veteran informed VA that his spouse had died on August [REDACTED], 2014.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  However, because special monthly compensation based on the need for aid and attendance for a veteran's spouse is a benefit payable to a veteran, as opposed to the spouse, this issue remains on appeal.  38 C.F.R. § 3.351(a)(2)(2017). 

In a July 2016 rating decision, the Agency of Original Jurisdiction (AOJ) severed service connection for hypertension, effective October 1, 2016.  The nature of the Veteran's service-connected diabetes has been recharacterized accordingly.  

In a December 2017 statement, the Veteran's representative listed service connection for a postoperative lumbar disk herniation, L5-S1 as one of the issues on appeal.  There is no record of the Veteran ever having claimed service connection for a back disability.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) (2017).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  Id.  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2017).  This request is referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for sleep apnea and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On May 8, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested as to the issue of entitlement to a disability rating in excess of 70 percent for PTSD.

2.  On May 8, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested as to the issue of entitlement to a disability rating for ischemic heart disease in excess of 10 percent from August 29, 2007 to December 8, 2010 and in excess of 60 percent on and after December 9, 2010.

3.  On May 8, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested as to the issue of entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type 2, with hypertension and erectile dysfunction prior to October 1, 2016 and with erectile dysfunction thereafter.

4.  The Veteran's claim for service connection for bilateral hearing loss was denied in a July 2008 rating decision on the basis that the evidence failed to establish a nexus to service.  He was notified of this decision, did not timely disagree with it or submit new and material evidence within one year, and it became final.  

5.  The evidence received since the July 2008 denial, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss, and therefore does not raise a reasonable possibility of substantiating the claim for bilateral hearing loss.

6.  The evidence establishes that, prior to her death, the Veteran's spouse could perform all activities of daily living.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to a rating in excess of 70 percent for PTSD.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to a disability rating for ischemic heart disease in excess of 10 percent from August 29, 2007 to December 8, 2010 and in excess of 60 percent on and after December 9, 2010.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type 2, with hypertension and erectile dysfunction prior to October 1, 2016 and with erectile dysfunction thereafter.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The July 2008 rating decision is final with regard to the issue of entitlement to service connection for bilateral hearing loss.  New and material evidence has not been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).  

5.  The criteria for an award of special monthly compensation based on the need for regular aid and attendance of the Veteran's spouse prior to August [REDACTED], 2014 have not been met. 38 U.S.C. §§ 1114, 1115, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  Withdrawal is only effective if it is explicit, unambiguous, and done with the Veteran's full understanding of the consequences.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The RO's April 2012 statement of the case (SOC) listed five issues: entitlement to increased ratings for PTSD, ischemic heart disease, and diabetes, and to service connection for sleep apnea and skin cancer.  In his April 2012 substantive appeal (VA Form 9), the Veteran checked the box to appeal all issues listed on the SOC, but then specifically listed and provided argument only for the sleep apnea and skin cancer claims.  On May 8, 2015, VA received a statement from the Veteran indicating that he was "pleased with" his current ratings for PTSD and ischemic heart disease and did not wish to pursue an increase.  He also indicated that he would be filing a new claim for an increased rating for diabetes in the near future.  On December 12, 2017, VA received a statement from the Veteran's representative, indicating that the Veteran's correspondence was a withdrawal of all claims other than those listed in the representative's statement.  The representative's list did not include the PTSD, ischemic heart disease, or diabetes claims.

The Veteran and his representative have clearly expressed unambiguous intent to withdraw the appeal for these issues.  The Board therefore finds that the Veteran's statement and that of his representative meet the criteria for withdrawal of the appeal for these issues.  

Because the Veteran has withdrawn this appeal for these issues, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review these issues, and the claims are dismissed.

Hearing Loss

The Veteran contends that he has bilateral hearing loss that is etiologically related to his active duty service.  

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence is neither cumulative nor redundant of evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The presumption of service connection for certain chronic diseases applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2017); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of an "organic disease of the nervous system" to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Sensorineural hearing loss is an "organic disease of the nervous system and is subject to presumptive service connection" under 38 C.F.R § 3.309(a).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The RO denied the Veteran service connection for bilateral hearing loss in a July 2008 rating decision.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of the rating decision.  Therefore, the July 2008 rating decision is final.  38 U.S.C. § 7105(b)(1); 38 C.F.R. §§ 20.302, 20.1103.  

The basis for the July 2008 denial was a lack of evidence that any current bilateral hearing loss was etiologically related to active duty service.   

The question is thus whether the Veteran has submitted or VA has otherwise received evidence that was not before the RO in July 2008, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that the Veteran currently has bilateral hearing loss as a result of an in-service injury or illness.  The evidence that was of record at the time of the July 2008 rating decision included the Veteran's service treatment records, VA treatment records, an August 2007 private examination report, a January 2008 VA examination report and addendum, and the Veteran's August 2007 statement that his bilateral hearing loss had its onset during his active duty service.  

Since the July 2008 rating decision, the Veteran has reported in an April 2013 statement that he now uses hearing aids.  This is not evidence of a nexus to service.  The Veteran has also repeated his contention that his hearing loss is related to service.  This contention was of record at the time of the July 2008 rating decision and is inherent in the act of filing a claim for service connection.  There is no new evidence in the record on the issue of nexus to service.  The Veteran has not presented any non-cumulative evidence which indicates that there is a nexus between any current bilateral hearing loss and any injury or illness in service.  Because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted and VA has not otherwise received new and material evidence and the claim of entitlement to service connection for bilateral hearing loss is not reopened.

Aid and Attendance

The Veteran seeks entitlement to special monthly compensation based on the need for regular aid and attendance for his spouse prior to her death on August [REDACTED], 2014.  Under 38 C.F.R. § 3.351 (a)(2), special monthly compensation is payable to a veteran when the veteran's spouse is in need of aid and attendance.  38 U.S.C. §§ 1114, 1115.  The need for aid and attendance means helplessness sufficient to require the regular aid and attendance of another person.  38 C.F.R. § 3.351 (b). 

In this regard, a spouse will be considered in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth at 38 C.F.R. § 3.352 (a).  The Veteran does not contend that his spouse was blind or had severely impaired vision, and the Veteran does not contend that his spouse resided in a nursing home.

A factual need for aid and attendance under 38 C.F.R. § 3.352 (a) could be demonstrated based on consideration of inability of the spouse to dress or undress herself or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the spouse to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the spouse from the hazards or dangers inherent in her daily environment. 

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the spouse remain in bed.  The fact that the spouse has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice. 

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the spouse is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that the spouse is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the spouse is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the spouse's condition is such as would require her to be in bed.  A factual need for aid and attendance must be based on the actual requirement of personal assistance from others.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

In this case, the Veteran's spouse was examined in April 2012 by her treatment provider.  The April 2012 examiner listed the Veteran's relevant diagnoses as chronic pain syndrome and cervical spondylosis, both of high severity.  The examiner noted that the spouse had fibromyalgia, neck pain, trouble standing or walking for long periods, lifting above her shoulders, and bending, and experienced dizziness upon raising her arms to lift and might lose balance when standing suddenly.  The examiner also noted that the spouse had no problem with her gait, did not require assistive devices for locomotion, and had no dietary restrictions.   The examiner found that the spouse was competent, was not bedridden, was not blind, had no loss of anal or bladder sphincter control, could walk unassisted, could dress or undress unassisted, could attend to the needs of nature unassisted, could wash and keep ordinarily clean and presentable, and was physically or mentally able to protect herself from everyday hazards of life.  The examiner added that the spouse's level of nursing care was domiciliary.   The examiner opined that the spouse was in need of aid or attendance, but was not housebound.  The examiner provided no rationale for this opinion.

In his May 2015 substantive appeal (VA Form 9), the Veteran added only that his spouse was "very ill" prior to her death.  

The Board acknowledges the seriousness of the spouse's disabilities, but there is no evidence of record to establish a need for regular aid and attendance.  The Veteran has never described any personal assistance that he or anyone else had to provide to his spouse.  The April 2012 examiner's finding that the spouse was in need of regular aid and attendance was unsupported by any rationale.  Because "most of the probative value of a medical opinion comes from its reasoning," this opinion is of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  This is particularly so when the rest of the examination report is contrary to that opinion.  Although the examiner found that the spouse had limited mobility, some difficulty with standing or walking for long periods, and some difficulty with dizziness and balance in specific situations, the examiner did not indicate that any of these difficulties were so severe as to preclude any specific activity of daily living.   Moreover, the examiner found that the spouse was able to perform every specific activity of daily living listed in the examination questionnaire.  

The overall evidence does not establish that, prior to her death, the Veteran's spouse was substantially confined to the premises of her home or that she required regular aid and assistance of another for activities of daily living.  The preponderance of the evidence is unfavorable to the claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C. § 5017 (b).  The claim for special monthly compensation based on the spouse's need for regular aid and attendance must be denied.


ORDER

The appeal is dismissed with respect to the issue of entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

The appeal is dismissed with respect to the issue of entitlement to a disability rating for ischemic heart disease in excess of 10 percent from August 29, 2007 to December 8, 2010 and in excess of 60 percent on and after December 9, 2010.

The appeal is dismissed with respect to the issue of entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type 2, with hypertension and erectile dysfunction prior to October 1, 2016 and with erectile dysfunction thereafter.

New and material evidence has not been received; as such, the application to reopen a claim of entitlement to service connection for bilateral hearing loss is denied.  

The claim for special monthly compensation for the Veteran's spouse based on a need for aid and attendance prior to August [REDACTED], 2014 is denied.  


REMAND

VA's duty to assist includes the obligation to provide a medical opinion with regard to a claim for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The RO denied the Veteran's claims for service connection for sleep apnea and a skin disability without first arranging for an examination by a qualified medical professional for help in determining whether the Veteran's claimed disabilities were related to service.

The Veteran's treatment records note a diagnosis of obstructive sleep apnea, which the Veteran says was caused or aggravated by his service-connected diabetes, PTSD, or ischemic heart disease.  The Veteran has also submitted an August 2015 examination by a private treatment provider, who listed obstructive sleep apnea as a complication of the Veteran's diabetes but did not provide any rationale for this opinion.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  This evidence meets that threshold, and a VA medical opinion is necessary.

The Veteran's treatment records also note an extensive history of skin disorders, including skin cancer.  The Veteran has ascribed this to his presumed exposure to herbicides in Vietnam.  In a December 2017 statement, the Veteran's representative also ascribed the Veteran's skin cancer to "extreme solar exposure/toxicity he suffered during his Vietnam service."  The Veteran's private treatment records frequently characterize at least some of the Veteran's skin disorders as related to sun exposure.  This evidence also meets the threshold for a VA medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran is scheduled for an examination with an appropriate clinician for his sleep apnea.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began during active service or is related to an incident of service.

b. Whether it is at least as likely as not that the Veteran's sleep apnea is proximately due to or the result of his service-connected diabetes mellitus, ischemic heart disease, or PTSD.

c.  Whether it is at least as likely as not that the Veteran's sleep apnea was aggravated (chronically worsened beyond its natural progression) by his service-connected diabetes mellitus, ischemic heart disease, or PTSD.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the August 2015 private examiner's finding that the Veteran's obstructive sleep apnea is a complication of his diabetes.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

2.  Ensure that the Veteran is scheduled for an examination with an appropriate clinician for his skin disability, including skin cancer.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a skin disability that began during active service or is related to an incident of service, including exposure to sunlight and herbicides.

The examiner is advised that service connection can be established due to herbicide exposure by direct proof of causation, and that it is insufficient to conclude that there is no direct causation simply because the Veteran's skin disability is not on the list of diseases and conditions that are presumptively associated with exposure to herbicide agents.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

3.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


